Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 09/17/2020 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a process; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of repairing an aircraft.  This represents a method of organizing human activities type of abstract idea.  Using claim 16 as a representative example that is applicable to claims 1 and 10, the abstract idea is defined by the claimed elements of:
creating a defect record by: 
identifying a defect in a piece of equipment; 
obtaining information relating to the piece of equipment, the obtained information relating to the piece of equipment comprising at least one record of a completed prior repair for the piece of equipment; 
inputting a defect description and a defect severity to the defect record; 
indicating a location of the defect on the piece of equipment by including an indication on an image of the piece of the equipment; 
receiving information regarding inventory levels of repair materials for the piece of equipment; and, 
selecting a repair procedure for the defect in the piece of equipment based, in part, upon the inventory levels of repair materials and the obtained information relating to the piece of equipment; and, 
repairing the defect by: 
accessing the defect record, wherein the defect record includes the defect description, the defect severity, the image of the piece of the equipment which includes the location of the defect, and the selected repair procedure; 85438.128900PATENT APPLICATION 
receiving instructions for the selected repair procedure; and, 
repairing the defect according to the selected repair procedure from the defect record

Repairing an aircraft by identifying a defect and using information to select a repair procedure is fully capable of being done by a person and is something that was performed by people before the invention of computers and electronic devices.  Upon reading the specification it is clear that the claimed steps of identifying a defect, inputting a defect description, selecting the repair procedure, accessing the defect record, and repairing the aircraft are all disclosed in the specification as being performed by people.  The claims are reciting the acts of people and the applicant intended people to perform the claimed steps based on the guidance in the originally filed specification.  This is considered to be a certain method of organizing human activities per the 2019 PEG.  Repairing of aircraft is a form of risk management that is mitigating risk of equipment failure in flight. Repairing of aircraft is also a legal obligation as far as the FAA mandates by regulation and law how aircraft are serviced and repaired, and FAA regulations require the repairing of aircraft according to predetermined and pre-established repair procedures and is a form of instructions that are to be followed to result in a repair to an aircraft.  Therefore, the claims are found to be reciting an abstract idea that is a certain method of organizing human activities.
nd prong or at step 2B.  Claims 1 and 16 are found to be directed to the abstract idea identified by the examiner because nothing additional is claimed for consideration.
For claim 10, the additional element of the claim is the scanning of a QR code to obtain the information relating to the piece of equipment.  This is nothing more than a data collection step that is obtaining the data needed to select the repair procedure and is recited at a high level of generality as far as the scanning and the QR code itself.  At the 2nd prong the use of a device to scan a QR code to obtain information is considered to be a data gathering operation that is an insignificant extra solution activity, see MPEP 2106.05(g); therefore, claim 10 is found to be directed to the abstract idea identified by the examiner.
Knowing that the 2019 PEG requires that the insignificant extra solution activity be reassessed for its well understood nature, the examiner notes that the use of QR codes to obtain information about something has become ubiquitous in our modern day system of commerce.  The examiner cites to NPL document “Who’s Scanning the Ubiquitous QR code?” as evidence in support of this assertion.  Disclosed is that as of August 2011 QR codes can be found practically anywhere such as ads and business cards, on products, displayed on TV or even stitched into a fabric.  This NPL reference establishes that the use of QR codes to obtain information is something that is well understood, routine, and conventional.  Therefore, at step 2B the scanning of the QR 
For claims 2, 3, the claimed limitations are reciting a further embellishment of the same abstract idea that was found for claim 1.  The maintaining of the defect record in a database and creating the record in a location that is different from where the repair is to occur, are both reciting more about the same abstract idea of claim 1 and can be performed by people.  Nothing additional is claimed for consideration at the 2nd prong or at step 2B.
For claims 4, 5, 13, 18, the claimed inputting step of obtaining an image with a camera (or the claimed taking of a photograph in claim 18) and associating the image to the defect are both considered to be part of the AI.  While an image does require a camera, the camera is recited in a very general manner and is using the camera for what it is designed to do, namely for taking images/photos.  At most this amounts to using a camera in its ordinary capacity to take an image and is not something that provides for integration into a practical application at the 2nd prong or that provides for significantly more at step 2B, see MPEP 2106.05(f)(2).
For claim 6, receiving instructions to repair the aircraft is part of the abstract idea of the claim.  A person receives the instructions to perform the repair and amounts to claiming human activity consistent with the position set forth for claim 1.  Nothing additional is claimed for consideration at the 2nd prong or at step 2B.
For claim 7, the additional element of the claim is the scanning of a QR code to obtain the information relating to the piece of equipment.  This is nothing more than a data collection step that is obtaining the data needed to select the repair procedure and nd prong the use of a device to scan a QR code to obtain information is considered to be a data gathering operation that is an insignificant extra solution activity, see MPEP 2106.05(g); therefore, claim 7 is found to be directed to the abstract idea identified by the examiner.
Knowing that the 2019 PEG requires that the insignificant extra solution activity be reassessed for its well understood nature, the examiner notes that the use of QR codes to obtain information about something has become ubiquitous in our modern day system of commerce.  The examiner cites to NPL document “Who’s Scanning the Ubiquitous QR code?” as evidence in support of this assertion.  Disclosed is that as of August 2011 QR codes can be found practically anywhere such as ads and business cards, on products, displayed on TV or even stitched into a fabric.  This NPL reference establishes that the use of QR codes to obtain information is something that is well understood, routine, and conventional.  Therefore, at step 2B the scanning of the QR code is not something that amounts to significantly more.  Claim 7 is not eligible for these reasons.  
For claims 8, 9, 11, 12, 14, 17, reciting that the received information comprises the image is considered to be part of the abstract idea of the claims.  A person can receive an image on photographic paper and can manually indicate a location on the image using a pen to indicate a location (such as circling an area of concern).  What is claimed can be done by people and is considered to fall into the scope of being part of the abstract idea of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandre et al., (20150100201) in view of Franke et al. (20150100201) in view of Beney et al. (20030204332).
For claims 1, 6, 16, Alexandre discloses a process for repairing a defect in an aircraft that includes a user identifying a defect and entering information about the defect into a portable computing device. Alexandre discloses creating a defect record and repairing the defect by way of a method that is specifically directed to “a preferred tablet application of the invention [that] can guide a user through the acquisition of necessary data regarding of a failure of an aircraft part or sub-assembly to automatically generate a report containing information in a format that allows a repair service to quickly provide a solution” (para 30). And, “Referring now to FIG. 1, a general method of the invention is shown, and the method is executed with communications between a portable device, such as a tablet computer, on an airline side, and a server interface on airline repair service (e.g., a manufacturer side), which receives a detailed damage report” (para 35). Alexandre discloses the claimed identifying a defect in a piece of equipment; (Fig. 1 #12, 14) “Damage is identified 14 on the tablet after engineering drawings graphically displayed on the table [sic] have been used to correctly identify a part or subassembly” (para 39, also see para 29 and 32).  Alexandre discloses the claimed obtaining information relating to the piece of equipment; “The data acquisition includes detailed aircraft specifications and matches information that is being acquired by the user of the tablet with actual specifications of the aircraft and part or subassembly from the detailed aircraft specifications maintained by the aircraft part supplied, which is an aircraft manufacturer in preferred embodiments” (para 29). And, “The tablet application provides access to full sets of engineering drawings for an aircraft. Using appropriate menus as in the examples above, users can be guided to identify the correct part, obtain and enter type and extent of damage information with guided menus and acquire photographs of the damaged part and/or sub assemblies” (para 47, also see para 30, 35, and 39). 
Alexandre discloses the claimed inputting a defect description and a defect severity to the defect record; (Fig.1 #14, 16, and Fig. 9) “Menus are then used to selection the type of damage, such as stents, cricks, cracks, warping, etc, via a guided menu. In addition, a photo of the damage is preferably acquired. The damage is then characterized 16 by type at the end of use of the menus” (para 39). And, “The report is received 21 by a repair service and preferably includes information about the exact parts or subassemblies, and also information about the type of damage, the event that caused the damage, the severity of damage, and image data of the damage” (para 44, also see para 45). 
Alexandre discloses accessing the defect record, wherein the defect record includes the defect description, the defect severity, and the selected repair procedure; and “automatically generate a report containing information in a format that allows a repair service to quickly provide a solution” (para 30). And, “Menus are then used to selection [sic] the type of damage, such as stents, cricks, cracks, warping, etc, via a guided menu. In addition, a photo of the damage is preferably acquired. The damage is then characterized 16 by type at the end of use of the menus. The report is received 21 by a repair service and preferably includes information about the exact parts or sub-assemblies, and also information about the type of damage, the event that caused the damage, the severity of damage, and image data of the damage” (para 39). 
Alexandre does not disclose that the selecting a repair procedure for the defect in the piece of equipment is based upon inventory levels of repair materials and the obtained information relating to the piece of equipment (a record of a prior completed repair).  Not specifically discloses is performing the repair according to the selected repair procedure.
Franke, relates to damage evaluation and repair, and more specifically to devices, systems, and methods for objectively evaluating damage to an item and automating and streamlining multi-party repair procedures.  Franke teaches: “As shown in step 416, the method may include displaying repair suggestions to a user. This may, for example, include presenting suggestions to an insurer, to the vehicle owner, to a repair technician, or some combination of these, so that appropriate decisions may be made for addressing a damaged item according to user preferences, insurance claim limitations and so forth” (para 137).  And “The database 120 may thus save all damage profiles and other data created or retrieved by the system 100. The database 120 may include information regarding the availability of parts. The database 120 may include up-to-date cost information regarding parts and repairs” (para 83). 
Beney discloses an aircraft repair system that teaches determining a repair procedure based on prior completed repairs as claimed.  In paragraphs 008, 052, it is disclosed that the type of repair procedure to be chosen can depend on previous repairs.  From paragraph 052, “When determining whether a part can be repaired or the type of repair that should be performed the repair history of the part must be considered. Previous Repair panel 250 allows the maintainer to make entries that indicate the position and the size of repairs that have already been done on the part.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexandre to select the repair procedure based on the previous repairs to the equipment as taught by Barney and to account for inventory levels of parts as taught by Franke.  This would have been obvious to provide to Alexandre to ensure that a proper repair procedure can be performed that accounts for the past repair history of the equipment and that takes into account inventory levels for parts and required materials needed to repair a part.  Those of ordinary skill in the art would readily understand that inventory levels are to be considered when determining a repair procedure because if you do not have the proper part or only have an after-market part, these factors need to be accounted for when determining what procedure if any to undertake to repair the aircraft.

For claim 2, Alexandre further discloses the claimed maintaining the defect record in a database of defect records for the aircraft. Alexandre discloses: “Preferred methods of the invention are executed by a software stored in the non-transient memory on a portable tablet-style device. The software also accesses data securely stored on the tablet or on a secure local device associated with the aircraft that is accessed by the tablet device and that includes detailed aircraft specifications (para 30). And, “It will also be understood that results of methods of the present invention may be displayed on one or more monitors or displays (e.g., as text, graphics, charts, code, etc.), printed on suitable media, stored in appropriate memory or storage, etc.” (para 33). 
For claim 3, Alexandre does not explicitly disclose that the defect record is created in a location that is different from a location where the defect is repaired, although this seems to be implied by reference to the customer/airline and supplier/repair service being two different entities. Franke does explicitly teach the different locations limitation, for defect record creation and repair, in his system by reciting two different remote sources, one, 118, at the analysis facility regarding damage assessment: “The remote resource 118 may include the analysis facility 108 or The system may include a remote resource such as the server 122, which may be coupled in a communicating relationship through a data network to other system resources. The remote resource may include a processor configured (for example using computer code stored in a memory of the remote resource to perform the various process steps described herein) to administer a repair of an item. For example, the remote resource may be configured to perform the steps of preparing an estimate for repairing the item, securing an approval of the estimate, and then administering a repair of the item” (para 79). And, “This may include one or more computers at a location where a vehicle is scanned, and/or one or more other servers, databases and other remote resources that might usefully support the various functions contemplated herein” (para 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexandre by allowing the location of the defect record creation and the location of the repair be different, because the entity creating the defect record and the entity effecting the repair of the defect may very well not be located in the same place.
For claims 4, 5, 18, Alexandre further discloses inputting the defect description comprises obtaining at least one image of the defect with a camera and associating the at least one image with the defect record. “A preferred tablet or other portable computing device with a touchscreen and camera includes an application that allows a user to capture necessary data for a repair service to quickly diagnose a necessary report and/or a part or subassembly needed for a repair” (para 29). And, “In addition, a photo of the damage is preferably acquired. The damage is then characterized 16 by type at the end of use of the menus. The damages, by description and also preferably with a photograph, are then registered in a specific MSN file” (para 39). 
For claim 7, Alexandre does not disclose: wherein obtaining information relating to the piece of equipment comprises scanning a QR-Code for the piece of equipment and receiving information regarding the piece of equipment. Franke however teaches this limitation by disclosing: “A scan may cover any relevant surfaces or features of the item, and the system 100 may perform image analysis or any other suitable data processing techniques to identify geometric variations associated with damage” (para 37). And, “Other information to identify the item 306, such as a quick response (QR) code sticker or the like may be applied to the item 306 for tracking throughout the scanning, assessment, and repair process” (para 111). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexandre to include scanning of a QR code, and receiving information, regarding a piece of equipment, for tracking throughout the scanning, assessment, and repair process, and to facilitate data gathering as taught by Franke. 
For claims 8, 17, Alexandre discloses wherein the information regarding [or relating to] the piece of equipment received comprises an image of the piece of equipment. (Fig. 11A #60) “Picture.” And, “In another embodiment, the tablet is used to photograph the applicable part on the actual aircraft that is damaged. The acquired image data aids in the confirmation of an appropriate action by the repair service of an airframe or aircraft section or assembly (para 38). And, “An active button 40 suggests 
For claim 9, Alexandre further discloses inputting the defect description and the defect severity comprises indicating a location of the defect on the piece of equipment by including an indication on the (9) an (12) image of the piece of the equipment. (See Alexandre’s Figs. 5-7) And, “Menus are then used to selection the type of damage, such as stents, cricks, cracks, warping, etc, via a guided menu. In addition, a photo of the damage is preferably acquired. The damage is then characterized 16 by type at the end of use of the menus” (para 39). And, “This impacted item is also touch selectable. Parts shown in FIG. 7 include a pocket, fastener, stringer and frame. Multiple hand pointers can be used to indicate additional local parts that exhibit damage” (para 43). 

For claim 10, Alexandre discloses a process for repairing a defect in an aircraft that includes a user identifying a defect and entering information about the defect into a portable computing device. Alexandre discloses creating a defect record and repairing the defect by way of a method that is specifically directed to “a preferred tablet application of the invention [that] can guide a user through the acquisition of necessary data regarding of a failure of an aircraft part or sub-assembly to automatically generate a report containing information in a format that allows a repair service to quickly provide a solution” (para 30). And, “Referring now to FIG. 1, a general method of the invention is shown, and the method is executed with communications between a portable device, such as a tablet computer, on an airline side, and a server interface on airline repair service (e.g., a manufacturer side), which receives a detailed damage report” (para 35). Alexandre discloses the claimed identifying a defect in a piece of equipment; (Fig. 1 #12, 14) “Damage is identified 14 on the tablet after engineering drawings graphically displayed on the table [sic] have been used to correctly identify a part or subassembly” (para 39, also see para 29 and 32).  Alexandre discloses the claimed obtaining information relating to the piece of equipment; “The data acquisition includes detailed aircraft specifications and matches information that is being acquired by the user of the tablet with actual specifications of the aircraft and part or subassembly from the detailed aircraft specifications maintained by the aircraft part supplied, which is an aircraft manufacturer in preferred embodiments” (para 29). And, “The tablet application provides access to full sets of engineering drawings for an aircraft. Using appropriate menus as in the examples above, users can be guided to identify the correct part, obtain and enter type and extent of damage information with guided menus and acquire photographs of the damaged part and/or sub assemblies” (para 47, also see para 30, 35, and 39). 
Alexandre discloses the claimed inputting a defect description and a defect severity to the defect record; (Fig.1 #14, 16, and Fig. 9) “Menus are then used to selection the type of damage, such as stents, cricks, cracks, warping, etc, via a guided menu. In addition, a photo of the damage is preferably acquired. The damage is then characterized 16 by type at the end of use of the menus” (para 39). And, “The report is received 21 by a repair service and preferably includes information about the exact parts or subassemblies, and also information about the type of damage, the event that caused the damage, the severity of damage, and image data of the damage” (para 44, also see para 45). 
Alexandre discloses accessing the defect record, wherein the defect record includes the defect description, the defect severity, and the selected repair procedure; and “automatically generate a report containing information in a format that allows a repair service to quickly provide a solution” (para 30). And, “Menus are then used to selection [sic] the type of damage, such as stents, cricks, cracks, warping, etc, via a guided menu. In addition, a photo of the damage is preferably acquired. The damage is then characterized 16 by type at the end of use of the menus. The report is received 21 by a repair service and preferably includes information about the exact parts or sub-assemblies, and also information about the type of damage, the event that caused the damage, the severity of damage, and image data of the damage” (para 39). 
Alexandre does not disclose that the selecting a repair procedure for the defect in the piece of equipment is based upon inventory levels of repair materials and the obtained information relating to the piece of equipment (a record of a prior completed repair).  Not specifically discloses is performing the repair according to the selected repair procedure.  Also not disclosed is that a QR code is scanned as claimed.
Franke, relates to damage evaluation and repair, and more specifically to devices, systems, and methods for objectively evaluating damage to an item and automating and streamlining multi-party repair procedures.  Franke teaches: “As shown in step 416, the method may include displaying repair suggestions to a user. This may, for example, include presenting suggestions to an insurer, to the vehicle owner, to a repair technician, or some combination of these, so that appropriate decisions may be made for addressing a damaged item according to user preferences, insurance claim limitations and so forth” (para 137).  And “The database 120 may thus save all damage profiles and other data created or retrieved by the system 100. The database 120 may include information regarding the availability of parts. The database 120 may include up-to-date cost information regarding parts and repairs” (para 83). Franke teaches “A scan may cover any relevant surfaces or features of the item, and the system 100 may perform image analysis or any other suitable data processing techniques to identify geometric variations associated with damage” (para 37). And, “Other information to identify the item 306, such as a quick response (QR) code sticker or the like may be applied to the item 306 for tracking throughout the scanning, assessment, and repair process” (para 111).
Beney discloses an aircraft repair system that teaches determining a repair procedure based on prior completed repairs as claimed.  In paragraphs 008, 052, it is disclosed that the type of repair procedure to be chosen can depend on previous repairs.  From paragraph 052, “When determining whether a part can be repaired or the type of repair that should be performed the repair history of the part must be considered. Previous Repair panel 250 allows the maintainer to make entries that indicate the position and the size of repairs that have already been done on the part.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexandre to select the repair procedure based on the previous repairs to the equipment as taught by Barney and to account for inventory levels of parts as taught by Franke.  This would have been obvious to provide to Alexandre to ensure that a proper repair procedure can be 
With respect to the scanning of the QR code, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexandre to include scanning of a QR code, and receiving information, regarding a piece of equipment, for tracking throughout the scanning, assessment, and repair process, and to facilitate data gathering as taught by Franke.  This is just claiming a well-known manner by which information can be obtained and yields predictable results.
With respect to the claimed step of repairing the defect according to the selected repair procedure, this step flows from the teachings of Alexandre as far as the purpose of Alexandre is to repair an aircraft that has a defect.  Paragraph 030 of Alexandre discloses a report that allows a repair service to perform the repair.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repair the aircraft according to the selected repair procedure, so that the aircraft is fixed and can be returned to service.  
For claim 11, Alexandre discloses wherein the information regarding [or relating to] the piece of equipment received comprises an image of the piece of equipment. (Fig. 11A #60) “Picture.” And, “In another embodiment, the tablet is used to photograph the 
For claims 12, 13, Alexandre further discloses inputting the defect description and the defect severity comprises indicating a location of the defect on the piece of equipment by including an indication on the (9) an (12) image of the piece of the equipment. (See Alexandre’s Figs. 5-7) And, “Menus are then used to selection the type of damage, such as stents, cricks, cracks, warping, etc, via a guided menu. In addition, a photo of the damage is preferably acquired. The damage is then characterized 16 by type at the end of use of the menus” (para 39). And, “This impacted item is also touch selectable. Parts shown in FIG. 7 include a pocket, fastener, stringer and frame. Multiple hand pointers can be used to indicate additional local parts that exhibit damage” (para 43). 
For claim 15, Alexandre further discloses inputting the defect description comprises obtaining at least one image of the defect with a camera and associating the at least one image with the defect record. “A preferred tablet or other portable computing device with a touchscreen and camera includes an application that allows a user to capture necessary data for a repair service to quickly diagnose a necessary report and/or a part or subassembly needed for a repair” (para 29). And, “In addition, a photo of the damage is preferably acquired. The damage is then characterized 16 by type at the end of use of the menus. The damages, by description and also preferably with a photograph, are then registered in a specific MSN file” (para 39). 
For claim 14, Alexandre discloses wherein the information regarding [or relating to] the piece of equipment received comprises an image of the piece of equipment. (Fig. 11A #60) “Picture.” And, “In another embodiment, the tablet is used to photograph the applicable part on the actual aircraft that is damaged. The acquired image data aids in the confirmation of an appropriate action by the repair service of an airframe or aircraft section or assembly (para 38). And, “An active button 40 suggests that a picture of the corresponding damaged part be imaged for reporting purposes (para 44). And, “The cells are active, and also permit a picture of the applicable part to be taken or a drawing to be reviewed (para 46). 

Response to arguments	
The traversal of the 101 rejection is not persuasive.  The applicant has argued that the rejection is in error because the claims recite limitations beyond a mental process.  This argument is not persuasive because the previous 35 USC 101 rejection and the current rejection of record have found that the claims are reciting a certain method of organizing human activities; therefore, arguing that there are additional elements that go beyond a mental process is not traversing the actual rejection of record.  The traversal is arguing the rejection as a mental process, which is not supported by the text of the rejection itself that clearly stated the claims were a certain method of organizing human activities.  The claims are directed to repairing an aircraft by identifying a defect and using information to select a repair procedure is fully capable 
The traversal of the prior art rejection is noted but is not persuasive in view of the new grounds of rejection that has been applied to the amended claims. Beney teaches that when determining a repair procedure for a defective part or component for an aircraft, it is desirable to take into account past repairs to the part or component.  This teaches the feature of the claim that has been argued as being novel by the applicant.  The 35 USC 103 rejection of record moots the arguments from the applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DENNIS W RUHL/           Primary Examiner, Art Unit 3687